This record shows the rendition of the judgment on June 1, 1933. The bill of exceptions was presented to the trial judge July 29, 1933. He certifies that he approved and signed his approval on September 5, 1933, as of August 26, 1933. This means no more than that he signed his approval on September 5, 1933.
Appellee moves to strike the bill because not approved and signed by the judge within thirty days after it was presented to him. The motion in this respect is controlled by section 31 of the Act approved July 20, 1931, pages 621, 627, applicable to county courts of common claims. It requires that the bill must be signed by the trial judge within thirty days after the date of presentation.
The motion made by appellee in accordance with section 6434, Code, must be, and it is, granted, and the bill of exceptions is stricken.
The only assignments of error which appellant argues are shown in the bill of exceptions and not elsewhere. We cannot consider them, so that the judgment must be affirmed.
Affirmed.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.